Exhibit 10.1

 

SECOND AMENDMENT TO LEASE AGREEMENT

 

THIS SECOND AMENDMENT TO LEASE AGREEMENT (“Second Amendment”) made and entered
into this 5th day of February, 2018, by and between UP 45/75 SIDNEY STREET, LLC,
a Delaware limited liability company (“Landlord”); and VOYAGER
THERAPEUTICS, INC., a Delaware corporation (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant entered into a Lease dated April 1, 2014, as
amended by a First Amendment to Lease Agreement dated December 23, 2015
(collectively, the “Lease”) for space located on the fourth (4th) floor of the
Building (the “Original Premises”) consisting of 18,852 rentable square feet of
Premises (as defined in the Lease) located at 75 Sidney Street, Cambridge,
Massachusetts; and

 

WHEREAS, effective February 5, 2018 (the “Expansion Commencement Date”), the
parties desire to expand the Premises to include 10,710 RSF of additional floor
area located on the fourth (4th) floor of the Building (the “Expansion Area”) as
more particularly shown on the attached Exhibit A-2, which is hereby
incorporated into the Lease; the Original Premises and the Expansion Area are
hereafter collectively referred to herein as the “Premises” which shall contain
a total area of 29,562 RSF;

 

WHEREAS, Landlord and Tenant desire and agree to amend and to otherwise modify
the Lease as set forth below.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and legal sufficiency of which are hereby mutually acknowledged, Landlord and
Tenant hereby agree that the Lease shall be modified and amended as follows:

 

1.                                      Defined Terms.  Capitalized terms used
in this Second Amendment which are not defined herein shall have the meanings
ascribed thereto in the Lease.  The meanings of capitalized terms defined herein
which are also defined in the Lease shall supersede the meanings given thereto
in the Lease.  The parties confirm that the Expiration Date of the Lease is
December 31, 2024.

 

2.                                      Expansion of the Premises.  The parties
acknowledge and agree that the Premises shall be enlarged by the addition of the
Expansion Area upon delivery thereof as of the Expansion Commencement Date by
Landlord to Tenant, broom-clean (other than existing FFE of the current occupant
pursuant to separate agreement between Tenant and the current occupant) and free
of claims

 

--------------------------------------------------------------------------------


 

of other occupants, but otherwise in its current condition, “As Is” and “Where
Is,” with no representations or warranty by the Landlord as to the condition
thereof or suitability thereof for Tenant’s intended use.  Tenant covenants that
it shall perform Tenant’s Work in the Expansion Area (as more fully set forth in
Paragraph 3 of this Second Amendment) and shall commence payment of Rent thereon
on the Expansion Commencement Date.  From and after the Expansion Commencement
Date, the Premises shall contain 29,562 rentable square feet for all purposes
including the calculation of Tenant’s Percentage Share of Excess Operating
Expenses and Taxes, and any reference in the Lease to Premises shall thereupon
and thereafter include and refer to the Expansion Area, PROVIDED, HOWEVER, that
Annual Fixed Rent on the Expansion Area shall be as set forth in Paragraph 5 of
this Second Amendment.  Landlord agrees to provide an allowance to Tenant for
the performance of Tenant’s Work as more fully set forth in Paragraph 4 hereof.

 

3.                                      Tenant’s Work.  Tenant shall prepare, at
its sole cost and expense, and in full compliance with the provisions of
Article IV and Exhibit F of the Lease to the extent not clearly inapplicable,
complete plans and specifications (“Tenant’s Plans”) for Tenant’s proposed
improvements in the Expansion Area (herein, “Tenant’s Work”) and shall submit
Tenant’s Plans to Landlord or Landlord’s designated representative for approval
promptly following the date on which this Second Amendment has been fully
executed, which approval shall not be unreasonably withheld, conditioned or
delayed, and shall thereupon perform the construction of Tenant’s Work in
accordance with such provisions, at Tenant’s sole cost and expense (subject to
Landlord’s payment of the Leasehold Improvements Allowance).

 

4.                                      Leasehold Improvements Allowance.  The
Leasehold Improvements Allowance set forth in Exhibit A and Exhibit E of the
Lease, and any other reference thereto in the Lease is hereby deleted and
substituted with the amount of Thirty and 00/100 Dollars ($30.00) RSF for the
Expansion Area.  The Leasehold Improvements Allowance shall be due and payable
to Tenant in accordance with the provisions of Exhibit E.  The Leasehold
Improvements Allowance will be applied by Tenant toward costs of design,
preparation, renovation and construction of Tenant’s Work, and may also be
applied toward non-building related costs including, but not limited to,
permitting, space plans, moving, architectural and engineering fees, project
management, wiring and cabling, special electrical power distribution, telephone
and security systems, and the purchase of furniture, fixtures and equipment used
in connection with Tenant’s occupancy.

 

5.                                      Annual Fixed Rent.  Commencing on the
Expansion Commencement Date, and through the first anniversary of the Expansion
Commencement Date, Annual Fixed Rent for the Expansion Area shall be $78.00 per
rentable square foot, NNN, and thereafter, such rate shall be increased on each
anniversary of the Expansion Commencement Date by three percent (3%)

 

6.                                      Parking Privileges.  The provision of
Exhibit A entitled “Parking Privileges” is hereby modified and amended to add
the following sentence to the end thereof: “Following the Expansion Commencement
Date, Tenant shall be entitled to use and pay for an additional sixteen (16)
parking passes.”

 

2

--------------------------------------------------------------------------------


 

7.                                      Counterparts.  This Second Amendment may
be executed in any number of multiple counterparts, each of which shall be
deemed an original, but all of which shall constitute one and the same
instrument.

 

8.                                      Ratification of Lease.  Except as
expressly supplemented, amended or modified by this Second Amendment, the Lease
including the term extension right contained therein, which shall apply to the
premises as expanded pursuant to this Second Amendment is hereby ratified and
confirmed in all respects, and shall continue in full force and effect.  In the
event of any inconsistency between the terms of this Amendment and the Lease,
the terms of this Second Amendment shall control.

 

9.                                      Successors and Assigns.  This Second
Amendment shall be binding upon and inure to the benefit of the parties hereto,
their respective successors and assigns.

 

10.                               Protection of REIT Status.  In the event that
Landlord determines that any of the financial obligations of Tenant to Landlord
as set forth in this Lease might (a) fail to qualify as “rents from real
property” within the meaning of Section 856(d) of the Internal Revenue Code of
1986, as amended (the “Code”), or (b) otherwise jeopardize the status of any of
Landlord’s affiliates, including Forest City Realty Trust, Inc., as a “real
estate investment trust” (“REIT”) within the meaning of Section 856 of the Code,
then, at Landlord’s option, Landlord may, in its sole discretion, assign any of
its rights and obligations under this Lease to a designee chosen by Landlord for
such purpose (which, in each case, shall be an affiliate of Landlord), or cause
one or more such designees (which, in each case, shall be an affiliate of
Landlord) to perform such activities to the extent required to maintain such
status as a REIT, provided, however, that any assignment permitted pursuant to
this Section shall not increase Tenant’s obligations nor decrease Tenant’s
rights in this Lease, and shall not result in the imposition of any additional
charge or expense upon Tenant.

 

11.                               Mortgagee and Ground Lessor Consent.  Landlord
represents to Tenant that Landlord has obtained the consent (if required) of any
current Mortgagee and/or Ground Lessor..

 

12.                               Brokers.  Each of Landlord and Tenant
represents to the other that it has dealt with no broker or other party that
would be entitled to a commission other than JLL and Cushman & Wakefield, both
of which shall be paid by Landlord pursuant to a separate agreement.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment the
day and year first written above:

 

 

LANDLORD:

 

UP 45/75 SIDNEY STREET, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Michael Farley

 

 

Michael Farley, Vice President

 

 

 

 

 

TENANT:

 

 

 

VOYAGER THERAPEUTICS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Steven M. Paul

 

 

 

 

Name:

Steven M. Paul

 

 

 

 

Title:

President & CEO

 

 

 

 

 

 

 

By:

/s/ Jane Henderson

 

 

 

 

Name:

Jane Henderson

 

 

 

 

Title:

CFO & SVP, Corporate Development

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A-2

FLOOR PLAN OF EXPANSION AREA

 

[g55261kgi001.gif]

 

5

--------------------------------------------------------------------------------